Case: 21-10823       Document: 00516302398           Page: 1      Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 2, 2022
                                    No. 21-10823                           Lyle W. Cayce
                                  Summary Calendar                              Clerk


   Veletta Coleman,

                                                                Plaintiff—Appellant,

                                          versus

   Todd Combs, Chief Executive Officer and President at Geico-County
   Mutual Insurance Company and Geico Government Employees Insurance
   Company; Warren Buffett, CEO Berkshire Hathaway; Sarah-
   Renee Hollingsworth Garner; Spencer Browne, Attorney;
   Law Office of Reyes, Browne, and Reilly; C. Marsh, Badge
   #5233; City of Dallas,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:21-CV-1493


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10823       Document: 00516302398          Page: 2    Date Filed: 05/02/2022




                                     No. 21-10823


            Valetta Coleman seeks leave to appeal, in forma pauperis (“IFP”), the
   dismissal of her lawsuit for want of jurisdiction. By such motion, Coleman is
   challenging the district court’s certification that any appeal would not be
   taken in good faith because, for the reasons relied upon in the order of dis-
   missal, she will not present a nonfrivolous appellate issue. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
            Before this court, Coleman asserts that she is financially eligible to
   proceed IFP and that her appeal is brought in good faith. She conclusionally
   states that the defendants violated her civil and constitutional rights; she
   renews her claims of conspiracy and violations of state law. But she fails to
   brief any argument explaining what specific constitutional or federal rights
   the defendants violated or otherwise challenging the district court’s conclu-
   sion that she failed to establish federal-question subject-matter jurisdiction.
   She has therefore abandoned any challenge to the reasons for the dismissal.
   See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
            Inasmuch as Coleman complains that the district court violated her
   due process rights by denying a hearing and/or jury trial, the argument will
   not be considered as it is raised for the first time on appeal. See Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Furthermore, the
   argument fails to address the lack of a jurisdictional basis for her suit.
            To the extent that Coleman asserts that the district court was biased
   against her, the claim lacks merit because it is based solely on unfavorable
   rulings. See Liteky v. United States, 510 U.S. 540, 555 (1994). To the extent
   that she complains that the district court erred in denying her motion for the
   appointment of counsel, she fails to show any exceptional circumstances to
   warrant counsel. See Ulmer v. Chancellor, 691 F.2d 209, 212–13 (5th Cir.
   1982).




                                           2
Case: 21-10823      Document: 00516302398           Page: 3    Date Filed: 05/02/2022




                                     No. 21-10823


          The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous,
   the motion to proceed IFP is DENIED, and the appeal is DISMISSED.
   See Baugh, 117 F.3d at 202; 5th Cir. R. 42.2.
          Coleman was cautioned in the district court that the pursuit of frivo-
   lous actions would invite sanctions. Because she has failed to heed that warn-
   ing, she is ORDERED to pay a sanction of $100 to the clerk of court, and
   she is barred from filing any pleading in this court or any court subject to this
   court’s jurisdiction until the sanction is paid in full unless she obtains leave
   of the court in which she seeks to file such pleading.
          Coleman is once again WARNED that the filing of repetitive or friv-
   olous pleadings in this court or any court subject to this court’s jurisdiction
   could result in additional sanctions. She is DIRECTED to review all pend-
   ing matters and to move to dismiss any that are frivolous, repetitive, or other-
   wise abusive.




                                          3